      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 1 of 7 PageID #:412



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited                 )
liability company,                               )
                                                 )
                      Plaintiff,                 ) Civil Action No. 1:18-cv-04670
                                                 )
       vs.                                       ) Hon. Steven C. Seeger
                                                 )
DEVIN JOHNSON, et al,                            ) Magistrate Judge M. David Weisman
                                                 )
                      Defendants.                )



                   INITIAL STATUS REPORT FOR REASSIGNED CASE


       I.     Nature of the Case

              A.     Identify the attorneys of record for each party. Note the lead trial attorney
and any local counsel.

              Counsel for Plaintiff HP Tuners:

                      Kal K. Shah (lead trial attorney)
                      Lowell D. Jacobson
                      Trevor Illes
                      BENESCH FRIEDLANDER COPLAN &ARONOFF, LLP
                      71 S. Wacker Drive, Suite 1600
                      Chicago, Illinois 60606
                      P: 312.212.4949
                      F: 312.767.9192
                      kshah@beneschlaw.com
                      ljacobson@beneschlaw.com
                      tilles@beneschlaw.com

                      Andrew P. Bleiman
                      MARKS & KLEIN
                      1363 Shermer Road, Suite 318
                      Northbrook, Illinois 60062
                      P: 312.206.5162
                      andrew@marksklein.com
      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 2 of 7 PageID #:412



               Only counsel for defendant LPE Assets has appeared in this case:

                       Michael J. Grant (local counsel)
                       Tabet DiVito & Rothstein LLC
                       209 S. LaSalle St. Ste. 700
                       Chicago, IL 60604
                       P: 312.762.9450

               B.      State the basis for federal jurisdiction.

               Federal Question Jurisdiction pursuant to 28 U.S.C. § 1338.

               C.      Briefly describe the nature of the claims asserted in the complaint and the
                       counterclaims and/or third-party claims and/or affirmative defenses.

               Plaintiff HPT has asserted claims for (i) violation of the Digital Millennium
Copyright Act (“DMCA”) under 17 U.S.C. §1201(a)(1)(A); (ii) violation of the Computer Fraud
and Abuse Act (“CFAA”) arising under 18 U.S.C. §1030; (iii) violation of the Illinois Trade Secrets
Act, 765 ILCS 1065/1 et seq.; (iv) unfair competition under the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (v) breach of contract; and (vi) tortious
interference with prospective economic relations for conduct arising out of Defendants’ breach of
HPT’s EULA and dissemination of “cracked” versions of HPT’s valuable and proprietary software,
“cracked” licenses for same, and software to generate such “cracked” licenses.

               No defendant has yet filed an answer.

               D.      Describe the relief sought by the plaintiff(s). Quantify the damages, if any.
(A ballpark estimate is acceptable – the purpose is simply to give the Court a feel for the case.
This estimate will not be admissible.).

                Plaintiff seeks at least statutory damages for each instance of copyright infringement;
third party discovery and plaintiff’s own investigation are ongoing to ascertain, among other things,
the extent and number of instances of the infringement. While Plaintiff anticipates that its damages
will be the subject of expert testimony, it estimates that such damages would easily run into the
hundreds of thousands to millions of dollars.

               Plaintiff also seeks its attorney’s fees against any defendant with whom it has not
settled.

               Plaintiff also seeks injunctive and declaratory relief against all remaining defendants.

               E.      List the names of any parties who have not yet been served.

               N/A — all named parties have been served.




                                                   2
      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 3 of 7 PageID #:412



       II.    Discovery and Pending Motions

               A.      Briefly describe all pending motions, including the date the motion was
filed and the briefing schedule, if any. Have any of the pending motions been mooted? Do any
of the pending motions no longer require a ruling for any other reason?

               The only pending motion is an unopposed motion for extension of time for
defendants LPE Assets, LLC and Jason Singleton to respond to the Complaint until October 28,
2019, as settlement negotiations progress (Dkt. 83). It was filed on Monday, September 16, 2019.

              B.      Is this case in the “Mandatory Initial Discovery Pilot” (MIDP) Project?

              Yes.

              C.      What is the current discovery schedule?

              None set. This case is still on the pleadings.

              D.     Briefly describe all fact and expert discovery that the parties have
conducted, including any electronic discovery, and state whether discovery has been bifurcated.

               Defendant HPT has taken limited third party discovery of various internet service
providers to help ascertain the identities of the John Does who conducted the actions at issue.

              Describe any discovery that the parties still need to complete. Do the parties
              anticipate that they will complete discovery by the current deadline?

              All party discovery still needs to be completed. No deadline is currently set.

               E.     Briefly summarize all substantive rulings issued in the case. (For each
ruling, include the date and the docket number.)

              Defendant Devin Johnson has been found in default for failure to answer or
otherwise respond to the Complaint. Judge Blakey indicated that he was open to a motion for
default judgment regarding defaulted Defendant Johnson when Plaintiff was ready to submit one.

              F.      Briefly describe any anticipated motions.

             Plaintiff anticipates moving for entry of default judgment against defaulted
Defendant Johnson.

       III.   Trial

              A.      Have any of the parties demanded a jury trial?

              Yes, Plaintiff has demanded a jury trial. No Defendant has answered.



                                                 3
      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 4 of 7 PageID #:412



               B.     What is the trial date (if any)? If there is no trial date, when will the parties
               be ready for trial?

                N/A. It depends on the status of discovery, including third party discovery, as well
as the on-going settlement negotiations with the non-defaulted defendants, but Plaintiff HPT
believes that this case will settle with all non-defaulting defendants prior to trial.

               C.      Have the parties filed a final pretrial order? If so, when? If not, when is
the deadline for the filing?

               N/A.

               D.     Estimate the length of trial.

               If a trial is necessary, HPT believes that three days will likely be sufficient.

       IV.     Settlement, Referrals, and Consent

               A.     Have any settlement discussions taken place? If so, what is the status? Has
the plaintiff made a written settlement demand? And if so, did the defendant respond in writing?
(Do not provide any particulars of any demands or offers that have been made.)

               HPT has recently settled with Defendant Vengeance Racing, which it voluntarily
               dismissed with prejudice. (Dkt. 82)

               HPT’s settlement negotiations are proceeding well with Defendant LPE Assets, and
               HPT believes that actual settlement is imminent. HPT presently seeks an extension
               of LPE’s time to respond to the Fourth Amended Complaint so that settlement may
               be finalized.

               HPT’s settlement negotiations with Defendant Jason Singleton are in progress. HPT
               has not made a written demand to Defendant Singleton, but instead have had
               multiple general oral discussions.

               Defendant Devin Johnson is in default and no settlement negotiations are currently
               active with him.

              B.      Has this case been referred to the Magistrate Judge for discovery
supervision and/or a settlement conference?

              This case has not been referred to the Magistrate Judge for discovery supervision;
Judge Blakey had handled HPT’s motions for third party discovery and associated motions to
compel. Hon. Mag. J. Weisman had been assigned to this case.

              C.     Do the parties request a settlement conference at this time before this Court
or the Magistrate Judge?

               No.

                                                   4
      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 5 of 7 PageID #:412




              D.     Have counsel informed their respective clients about the possibility of
proceeding before the assigned Magistrate Judge for all purposes, including trial and entry of
final judgment?

               Yes.

               Do all parties unanimously consent to that procedure? The Court strongly
               encourages parties to consent to the jurisdiction of the Magistrate Judge.

               No.

       V.      Other

               A.      Is there anything else that the plaintiff(s) wants the Court to know? (Please
               be brief.)

                HPT is optimistic that it will settle with the remaining non-defaulted defendants prior
to getting into dispositive motion practice and that extensive party discovery will not be required in
this case.

               B.     Is there anything else that the defendant(s) wants the Court to know?
               (Please be brief.)

               [Counsel for LPE Assets has declined to add anything here]

Dated this 1st day of October, 2019               RESPECTFULLY SUBMITTED,
                                                  HP TUNERS, LLC


                                                  By:        /s/ Lowell D. Jacobson
                                                        Kal K. Shah
                                                        Lowell D. Jacobson
                                                        Trevor J. Illes
                                                        BENESCH FRIEDLANDER COPLAN &
                                                          ARONOFF, LLP
                                                        71 S. Wacker Drive, Suite 1600
                                                        Chicago, Illinois 60606
                                                        P: 312.212.4949
                                                        F: 312.767.9192
                                                        kshah@beneschlaw.com
                                                        ljacobson@beneschlaw.com
                                                        tilles@beneschlaw.com

                                                        Andrew P. Bleiman
                                                        MARKS & KLEIN
                                                        1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062

                                                  5
Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 6 of 7 PageID #:412



                                        P: 312.206.5162
                                        andrew@marksklein.com

                                        Attorneys for HP Tuners, LLC




                                    6
      Case: 1:18-cv-04670 Document #: 85 Filed: 10/01/19 Page 7 of 7 PageID #:412



                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, a copy of Initial Status Report for Reassigned Case

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. Parties may access this filing through

the Court’s CM/ECF system.


       The foregoing document will be served on the following parties via U.S. Mail:

               Devin Johnson
               348 S. 43rd Street
               Springfield, Oregon 97478

               Jason Singleton
               3116 Davis Avenue
               Granite City, IL 62040


                                                               /s/ Lowell D. Jacobson
